            Case 5:14-cv-00665-F Document 418 Filed 05/06/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


  RICHARD GLOSSIP, et al.,
                                    Plaintiffs,

  v.                                                          No: 14-cv-665-F


  RANDY CHANDLER, et al.,
                                    Defendants.



  DEFENDANTS’ MOTION FOR LEAVE TO FILE SUPPLEMENTAL BRIEF



       Defendants respectfully request leave of court to file a supplemental brief, of no more

than five pages, in further support of their pending motion for summary judgment. The

supplemental brief would address the supplemental discovery responses provided by Plaintiffs

on May 3, 2021, as well as any supplemental responses that follow.

       In support of their motion for leave, Defendants state as follows:

       1.      On April 6, 2021, Defendants provided Plaintiffs’ counsel with instructions on

arranging meeting with Plaintiffs in State custody. See Ex. 1.

       2.      Per the request of Plaintiffs’ counsel, Defendants scheduled visits between

Plaintiffs and Plaintiffs’ counsel for April 26. See Ex. 2.

       3.      On April 26, seven of the Plaintiffs refused to attend the scheduled meeting

with their counsel. See Ex. 3 at 3, 6-13 (Coddington, Fairchild, Glossip, Grant, Harris, Postelle,

and Simpson).

                                                  1
            Case 5:14-cv-00665-F Document 418 Filed 05/06/21 Page 2 of 4




       4.        On May 3, Plaintiffs’ counsel asked Defendants for assistance in attempting to

contact by phone the inmates who refused to attend the meetings on April 26 and had not

otherwise been in contact with counsel. See Ex. 4 at 4. (Coddington, Fairchild, Grant, Harris,

and Postelle).

       5.        Defendants were able to provide Plaintiffs’ counsel with phone contact with

four of the Plaintiffs that same day, while Plaintiff Grant again refused to speak with counsel

for the other Plaintiffs. See Ex. 4, 5.

       6.        On additional request of Plaintiffs’ counsel, Defendants were also able to

provide counsel with phone contact with Plaintiff Simpson. See Ex. 4.

       7.        As Plaintiffs’ counsel noted in a letter to Defendants and the Court, verified

responses are still potentially forthcoming from Plaintiffs Coddington, Fairchild, Harris,

Postelle, Ryder, and Simpson. See Ex. 6. At the time of this filing, Defendants have yet to

receive those responses.

       In light of Plaintiffs’ supplemental discovery responses, Defendants respectfully

request that this court grant them leave to file a supplemental brief in support of summary

judgment, of no more than five pages. Because Defendants have not received timely responses

from all of the Plaintiffs, Defendants will presume none are forthcoming. To minimize delay

in this Court’s adjudication of this case, if granted leave, Defendants will file their supplemental

brief by tomorrow, Friday, May 7. Defendants also request that the remaining deadlines be

adjusted such that Plaintiffs’ Response to Defendants’ Motion for Summary Judgment be filed

by May 13, 2021 and Defendants’ Reply to that Response be filed by May 27, 2021.
    Case 5:14-cv-00665-F Document 418 Filed 05/06/21 Page 3 of 4




                                              Respectfully submitted,

                                              s/ Mithun Mansinghani
BRYAN G. CLEVELAND, OBA 33860                 MITHUN MANSINGHANI, OBA 32453
RANDALL J. YATES, OBA 30304                     Solicitor General
ZACH WEST, OBA 30768                          OFFICE OF ATTORNEY GENERAL
  Assistant Solicitors General                STATE OF OKLAHOMA
CHARLES DICKSON, OBA 17941                    313 N.E. 21st Street
 Assistant Attorney General                   Oklahoma City, OK 73105
ANDY N. FERGUSON, OBA 33388                   Phone: (405) 522-4392
 Staff Attorney                               mithun.mansinghani@oag.ok.gov

                              Counsel for Defendants
           Case 5:14-cv-00665-F Document 418 Filed 05/06/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I certify that on this 6th day of May 2021, I electronically transmitted the forgoing

document to the Clerk of Court using the CM/ECF system for filing and that a Notice of

Electronic Filing will be transmitted to all registered participants. I further certify that a true

and correct copy of the foregoing will be transmitted via first class mail, postage pre-paid to

the following non-ECF registrant:

Oklahoma State Penitentiary
Wade Lay DOC# 516263
P.O. Box 97
McAlester, OK 74502


                                                        Respectfully submitted,

                                                       s/ Mithun Mansinghani
                                                       MITHUN MANSINGHANI, OBA 32453
                                                         Solicitor General
